Citation Nr: 0412831	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  00-23 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as due to exposure to Agent Orange.  

2.  Entitlement to a permanent and total disability rating 
for pension purposes prior to September 17, 2001.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the claims at issue.  

In June 2001, the appellant, sitting at the RO, gave sworn 
testimony at a videoconference hearing before a Veterans Law 
Judge, sitting in Washington, D.C.  

The veteran's pension claim was received on March 10, 1999.  
The record shows that the Social Security Administration 
(SSA) has found the veteran to be disabled since March 1, 
1992.  Section 1502(a)(2), title 38, United States Code, 
presumes permanent and total disability for those pension 
applicants deemed disabled by SSA.  This legislation became 
effective on September 17, 2001.  See Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 
206(b), 115 Stat. 976, 991 (Dec. 27, 2001).  The issue of 
pension entitlement would seem to be relevant only with 
respect to period between March 10, 1999, when the pension 
claim was received, and September 17, 2001, when the new 
legislation took effect.  As pointed out in the rating 
decision of September 6, 2002, entitlement after that date is 
not a rating issue due to receipt of Social Security 
disability benefits.  Accordingly, the Board has chosen to 
classify the issue as reflected on the title page of this 
REMAND.  It is noted, moreover, that it does not appear that 
any action has been taken with respect to the question of 
entitlement to pension benefits effective September 17, 2001.  
This matter is referred to the RO for appropriate action.


REMAND

As indicated above, the veteran testified before a Veterans 
Law Judge by videoconference held in June 2001.  Although a 
transcript of that hearing is of record, the Veterans Law 
Judge who conducted the hearing left the Board before a final 
decision could be entered on the veteran's claims.  The law 
requires that the judge who conducts the hearing on an appeal 
must participate in making the final determination of the 
claim.  38 U.S.C.A. § 7107(c) (West 2002).  Accordingly, the 
Board in correspondence dated in February 2004 offered the 
veteran another opportunity for a hearing before the Board.  
In March 2004, the veteran requested that he be accorded 
another videoconference hearing before a Veterans Law Judge.  

In order to accord the veteran due process of law, this case 
is REMANDED to the RO through the Appeals Management Center 
(AMC) in Washington, D.C., for the following action:  

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge.  If the requested hearing is 
held, the case should be processed in 
accordance with the usual procedures 
following such hearings.  

The purpose of this REMAND is to afford the veteran a 
hearing.  The Board intimates no opinion as to the merits of 
the case.  The veteran need take no further action until he 
is notified by the RO regarding the hearing that he has 
requested.  However, he has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



